Citation Nr: 0201887	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and if 
so, whether service connection for that disability may be 
granted.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
September 1993.  

This appeal arises out of a July 1997 decision entered by the 
Roanoke, Virginia Department of Veterans Affairs (VA), 
regional office (RO).  (The veteran since moved to the 
geographic jurisdiction of the Montgomery, Alabama, RO.)  It 
was originally before the Board of Veterans' Appeals (Board) 
in July 1999, at which time it was remanded for additional 
development.  In October 1999, a hearing at which the veteran 
testified was conducted by the undersigned at the Montgomery, 
Alabama RO, after which the case was returned to the Board in 
Washington, DC.  In March 2000, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the Court of Appeals for Veterans Claims. 

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by his attorney, filed a joint 
motion, in March 2001, asking the Court to vacate the Board's 
March 2000 decision.  The Court granted the parties' motion 
in a March 2001 order, and the case was returned to the Board 
for compliance with the directives that were stipulated in 
the joint motion.  The March 2001 order, by its terms, 
constitutes the mandate of the Court.  

In July 2001, the Board wrote to the veteran's attorney, and 
he was given the opportunity to submit additional evidence 
and argument in support of the veteran's claim.  In October 
2001, the veteran's attorney requested an extension of time 
within which to provide additional argument or evidence in 
support of the veteran's appeal.  This extension of time was 
granted and in December 2001, the Board received a written 
brief from the veteran's attorney together with additional 
medical evidence.  Accompanying these documents was a waiver 
of the veteran's right to have the RO consider this 
additional evidence in the first instance.  The case was 
subsequently forwarded to the undersigned for her review.  

FINDINGS OF FACT

1.  All evidence necessary for the disposition of the 
veteran's claim for service connection for tinnitus has been 
obtained.  

2.  The veteran was previously denied service connection for 
tinnitus in an August 1994 rating action.  

3.  Evidence added to the record since 1994 includes 
documents reflecting continuing complaints of the disability 
at issue since service and an opinion from a private 
physician linking right ear tinnitus to the veteran's 
military service.  

4.  The evidence added to the record since 1994, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.

5. The veteran complained of ringing in his right ear during 
service in December 1990.

6.  Since service, the veteran has complained of 
intermittent, but increasingly worsening right ear tinnitus 
that is now constant.  

7.  In December 2001, a private physician, who reviewed the 
veteran's history, opined that it was reasonable to conclude 
that the veteran's noise exposure in service caused tinnitus 
in the right ear.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 denial by the RO 
of the veteran's claim for entitlement to service connection 
for tinnitus is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).   

2.  Granting the benefit of the doubt to the veteran, the 
criteria for establishing service connection for right ear 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5108, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, 7105 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran submitted his original 
application for service connection for tinnitus in May 1994.  
In connection with this claim, the veteran's service records 
were obtained, and he was examined for VA purposes in July 
1994.  The veteran's military records reflect that during his 
20 years of service, he was awarded, among other things, the 
Southwest Asia Service Medal, the Kuwait Liberation Medal, 
and the Combat Action Ribbon.  His service medical records 
show that, in December 1990, he was seen for complaints of 
progressive worsening of ringing of the right ear, which was 
assessed as a questionable Eustachian tube dysfunction.  No 
subsequent complaints of ear ringing were noted in the 
veteran's service medical records, and it was not until the 
examination conducted in connection with his 1994 claim that 
any further complaints of this nature were medically 
documented.  Various entries in this July examination report 
reflect a somewhat inconsistent history regarding this 
complaint.  In one place, it was recorded that the veteran 
indicated that, while in the Gulf, (presumably he meant the 
time of his service in Southwest Asia during the Gulf War), 
he developed a buzz in the right ear that had persisted since 
that time.  Elsewhere, it was noted that the veteran 
complained of chronic tinnitus that had begun in 1993.  As a 
diagnosis, chronic tinnitus, of questionable etiology was 
entered into the report, and the veteran was referred for an 
audiological evaluation.  The report of the audiological 
evaluation, also dated in July 1994, revealed that the 
veteran complained of a unilateral high frequency, constant 
tinnitus on the right for the past year, and it was noted 
that the veteran complained that he had been exposed to 
aircraft noise, diesel engines and weapons in service.  An 
ear, nose, and throat consultation was then arranged to 
explore the veteran's tinnitus complaints, but a subsequently 
dated document shows that the veteran failed to report for 
this scheduled consultation.  

On the foregoing record, the RO denied service connection for 
tinnitus in an August 1994 rating action.  The veteran was 
informed of this decision, and of his appellate rights in a 
letter addressed to him in August 1994.  He did not appeal 
this action, and therefore, it became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.  

The veteran attempted to reopen his claim for service 
connection for tinnitus in April 1997.  This claim was denied 
in a July 1997 rating action, and it is from this rating 
action the current appeal arises.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  (For claims filed on and after August 29, 2001, 
new and material evidence is defined as set out at 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) to be codified at 
38 C.F.R. § 3.156.  Since the matter currently before the 
Board was initiated in 1997, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the RO's 
1994 decision includes the veteran's 1999 testimony, private 
and VA medical records dated in 1997 and 1999, together with 
a December 2001 opinion provided by a private physician 
regarding the etiology of the veteran's tinnitus.  In 
reviewing this additional evidence, it is noteworthy that the 
opinion provided by the veteran's private physician is 
favorable to his claim, as will be explained more fully 
below.  Moreover, the additional treatment records contribute 
to a showing of continuity of complaints of symptomatology 
following the veteran's discharge from service, which had not 
been present when the claim was initially considered by the 
RO.  Under these circumstances, this evidence is considered 
to bear directly and substantially upon the specific matter 
under consideration and is of such significance that it must 
be considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for 
tinnitus is reopened.

Having reopened the veteran's claim, the Board must now 
consider whether it may consider the issue of entitlement to 
service connection for tinnitus on its merits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993), provides that to establish no 
prejudice to the appellant by rendering a decision on the 
merits of a claim which was previously denied by the RO, it 
must be shown that the appellant had sufficient notice of the 
need to address that issue in his submissions, arguments and 
testimony on appeal.  In this case, it appears that while the 
rating action appealed set forth that new and material 
evidence had not been presented to reopen the veteran's 
claim, he was advised in the October 1997 statement of the 
case that his claim had been reopened, and a discussion of 
the merits of the claim followed.  Moreover, this document 
included the law and regulations appropriate to entitlement 
to service connection.  The veteran thus had ample 
opportunity to familiarize himself with the applicable 
regulations and was given the reasons as to why his claim was 
denied.  Accordingly, the Board finds that no prejudice will 
result to the veteran if the Board proceeds to consider the 
claim on its merits.


B.  Merits Determination

The Board must now address whether service connection itself 
may be established.  The criteria for establishing service 
connection for disability has been set forth above.  As also 
set forth above, the veteran's service medical records 
reflect a single occasion when he was seen for complaints of 
right ear tinnitus in 1990.  Although subsequent service 
medical records show no further complaints of this symptom, 
the veteran reported in 1994 that he had had persistent 
complaints of this nature since the Gulf war.  Similar 
complaints were noted in 1997 records when it was recorded 
that the veteran complained of increasing tinnitus since 
1990.  At his hearing in October 1999, the veteran testified 
to the nature of the right ear sound he hears, that its onset 
began during service while on board ship that was bound for 
the Gulf war, and that it essentially has progressively 
worsened and is now constant.  A 1999 treatment record shows 
that the veteran reported he has had tinnitus for greater 
than 6 years, and that it started when he was in the 
military.  

As previously mentioned, the record also includes an opinion 
provided by a private physician, W. E. J., MD (hereinafter 
"Dr. J.").  This opinion, dated in December 2001, reflects 
that Dr. J. reviewed the veteran's claims file and observed 
that the veteran's military service would have exposed the 
veteran to extremely loud noises from such things as aircraft 
engines, trucks and weapons discharge.  He also noted the 
veteran's in-service complaints of tinnitus and those 
complaints that the veteran voiced in 1994.  Based on his 
review of the record, this physician opined, in pertinent 
part, as follows:  

In my opinion it is reasonable to conclude that the 
exposure to loud noises while in service is the 
cause of the tinnitus of the right ear.  It has 
been well established in medical science that loud 
noises can 
cause permanent hearing damage and/or constant ringing 
in the ears. . . .  

On the foregoing record, it is the Board's view that there is 
a reasonable basis for relating the veteran's current 
tinnitus complaints to his service.  It is observed that the 
veteran's military career spanned a full 20 years, and his 
various awards and decorations are consistent with exposure 
to a range of noise levels throughout this career.  The Board 
also notes that the record documents tinnitus complaints in 
service, as well as within one year following the veteran's 
retirement from service.  Moreover, while during the years 
since his service retirement the veteran has not sought 
treatment for his tinnitus complaints on a frequent basis, he 
has provided a plausible explanation to account for this, in 
that he was informed that his condition could not be 
effectively treated in any event.   

Although there is an obvious difficulty in objectively 
demonstrating tinnitus, the Board concludes that, in view of 
the facts set forth above, including the medical opinion to 
the effect that, in light of the veteran's military history, 
his right ear tinnitus is considered to be related to 
service, there has been raised a reasonable doubt as to 
whether this tinnitus was incurred in service and persists to 
the present.  Where such a doubt is raised, we give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b) 
(West Supp 2001); 38 C.F.R. § 3.102 (2001).  Accordingly, 
with the resolution of reasonable doubt in favor of the 
veteran, a basis upon which to grant service connection for 
right ear tinnitus has been presented in this case, and 
service connection for that disability is granted.  


C.  Veterans Claim Assistance Act of 2000 (VCAA)

The VA's duty to assist and provide notification regarding 
claims has recently been reaffirmed and clarified, pursuant 
to the provisions of the VCAA, set out at 38 U.S.C.A. 
§§ 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 7105 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a).  In this regard, the record does not show that the 
veteran was specifically informed by VA of these legal 
developments, but since his attorney representative made 
reference to this law in his December 2001 written brief, it 
is clear he is aware of the law's content.  Further, the 
evidence shows that the veteran's service medical records 
have been associated with the file, an opinion regarding the 
etiology of the disability at issue has been obtained, and in 
the previously mentioned December 2001 brief, it was noted 
that the veteran had no further evidence to submit.  
Moreover, the veteran and his representative have been 
previously provided with a statement of the case informing 
them of the criteria that must be met in order to establish 
entitlement to the benefits sought, the evidence that has 
been considered, and the bases for the denial of the claim by 
the RO.  Under these circumstances, the Board concludes the 
development and notice requirements of the VCAA have been 
satisfied and that no further action in regard to that law is 
necessary.  





	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for tinnitus.

Service connection for right ear tinnitus is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

